Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 31, 2022 has been entered.
 
Summary
Receipt of Applicant’s remarks and amended claims filed on May 31, 2022 is acknowledged. Claims 1-22 are pending in this application. Claims 1, 5, 18 and 20 have been amended. Claim 22 is new. No claims have been cancelled. All pending claims are under prosecution in this application. 

Withdrawn Objections/Rejections
Claim Objections
The objection to claims 18-19 as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims has been withdrawn in view of Applicant’s amendments to the claims necessitating the rejections below. 
Maintained and New Objections/Rejections
Allowable Subject Matter
Claim 20 is allowed.  The closest prior art is that of Sebree et al. (WO 2009/154648) which is discussed below.  Sebree also does not disclose the water is present in the range of 30-75% water. Sebree discloses water is present in the amount of 84-88%. There is no motivation or teachings to reduce the amount of water present in the hydrogel present in the hydrogel.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6, 14, and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 5-6 and 14, claim 1, from which claims 5-6 and 14 depend, has been amended to recite the composition contains acids consisting of either succinic acid or from 2 to 10% adipic acid, which are C4 and C6 dicarboxylic acids, respectively.  It is unclear claim 5 is requiring additional C4 to C10 dicarboxylic acids. It is also noted that claims 6 and 14 also recites succinic acid and adipic acid.  Clarification is requested. 
Regarding claim 18 recites the composition comprises “a polyamine, in an amount ranging from 18-70%” and “the polyamine is N,N-diethylamino-ethylmethacrylate methylmethacrylate copolymer in an amount ranging from 30-70%”. Since the claim recites “the polyamine” it is unclear what amount is present in the formulation.  It is unclear if additional polyamines are present in the formulation since the broader range of 18-70% is disclosed since 18-29% is not disclosed. Clarification is requested. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6 and 14 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 has been amended to require the use of succinic acid or adipic acid, however, claims 6 and 14 recite the same acids.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-17 and 21-22 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Sebree et al. (WO 2009/154648, cited on the IDS dated July 26, 2020). 
Sebree discloses a patch and composition for iontophoresis of triptan compounds (abstract). 
The patch comprises an anode reservoir, a cathode reservoir, and an appropriate electrical circuitry. At least one of the reservoirs comprise a mixture which includes a polyamine hydrogel, water, a triptan compound or salt thereof, and optionally one or more additive (page 2, lines 4-8). Additives include dicarboxylic acids (page 2, lines 13-14). Examples of dicarboxylic acids include adipic acid (page 5, lines 14-15) which can be present in the amount of 0.1-15% (page 5, lines 24-25). 
 Monocarboxylic acids are not required for inclusion in the patches, therefore, the disclosure included embodiments which are free of monocarboxylic acids. 
The polyamines are present in the range of about 1% to about 25% weight of the composition (page 4, lines 21-23). 
Regarding claim 2-3 and 13, the term triptan compounds includes compounds that contain a 2-(lH-indol-3-yl)-N,N-dimethylethanamine moiety and almotriptan, frovatriptan, eletriptan, zolmitriptan, rizatriptan, sumatriptan, naratriptan, and pharmaceutically acceptable salts thereof.
Regarding claim 4, sumatriptan succinate are disclosed (page 2, lines 10-11). 
Regarding claims 5-6 and 14, as noted above, the dicarboxylic acid may be selected from C4 to C10 dicarboxylic acids including adipic acid (page 5, lines 13-15). 
Regarding claim 7-9 and 15, examples of polymeric polyamines include copolymers of butylated and/or methylated methacrylates and dimethylaminoethyl methacrylate are disclosed (page 3, lines 28-30). 
Regarding claim 10, additives including solubility enhancers, permeation enhancers, a preservative, and/or an antimicrobial agent can be added (Page 3, lines 1-3). 
Regarding claim 11, as noted above, Sebree discloses iontophoretic patches (abstract). 
Regarding claim 12, the triptan composition is administered trans dermally with the use of an iontophoretic patch (page 14, line 17). 
Regarding claim 16, the anode reservoir is disclosed as containing the compoisition recited in claim 1 (page 2, lines 10-14). 
Regarding claim 17, as noted above, the polyamine is present in the range of 1% to about 25% weight of the composition (page 4, lines 21-23). 
Regarding claim 21, Sebree disclose the same composition recited in claim 1, therefore, absent a showing of evidence to the contrary, it would have the same properties including viscosity as recited in the instant claim. 
Regarding claim 22, as noted above, adipic acid can be present in the range of 0.1-15% (page 5, lines 24-25). 
Sebree, therefore, anticipates the rejected claims. 

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. Applicant argues: 
* Applicants respectfully reiterate that the original ZECUITY® formulation, described within Sebree, generally contains 3.0 to 5.0% sumatriptan succinate; 84 to 88% water; 4.0 to 7.0 % alkylated  methacrylate copolymer; 1.0 to 6.0 % fatty acids (e.g. 1.0 % to about 5.0 % lauric acid and about 0.05 % to about 0.75 % adipic acid) and about 0.05 % to about 0.75 % methyl para-hydroxybenzoate. c.f. WO 648, Page 2, lines 9 through 14, as well as the Application-as-filed at Page 3, line 24 through Page 4, line 5. The amount of the carboxylic groups on the fatty acid is adjusted so as to be at least sufficient to solubilize the polyamine(s) present in the composition, thereby forming a hydrogel having the desired  properties, particularly the desired semisolid consistency and skin-adhesiveness, as discussed within the Application-as- filed at Page 9, lines 1 through 5.
Applicant is reminded that a reference is valid for all it contains. Applicant is directed to MPEP 2123 which discloses "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). As noted above, Sebree discloses the dicarboxylic acid can be present in the amount of 0.1-15% in the formulation. While the preferred example discloses the embodiment described above, he does disclose  a broader range can be used with expected and predictable results. 
*Sebree discloses the use of lauric acid, which is a monocarboxylic acid, causes precipitation out at a lower temperature resulting in irreversible liquefaction leading to a leaking patch. 
While embodiments disclose the use of lauric acid (page 2, lines 13-15), according the Sebree, the composition comprises at least one acid selected from fatty acids and dicarboxylic acids, or a combination of at least two fatty acids, or a combination comprising at least two dicarboxylic acids, or a combination comprising at least one fatty acid and at least one dicarboxylic acid (page 5, lines 16-18). Therefore, based on this disclosure, the skilled artisan would immediately envisage that the formulation of any of the recited embodiments would function as described.  There is no teaching within Sebree disclosing the required use of lauric acid. Applicant’s attention is again directed to MPEP 2123. 
*Applicants further respectfully reiterate that Sebree similarly fails to teach or suggest compositions ranging in viscosity from 504 to 2180 mPas, as recited in Claim 21. Applicants respectfully submit that Sebree's compositions would be expected to exhibit far lower viscosities, such as the Comparative Example's viscosity of 221 mPas. c.f. Application-as-filed, Page 14, Table 1.
As noted above, the teachings of Sebree do not require the use of Lauric acid, a recited component in Table 1, therefore, the comparison of comparative example in table 1 and that composition disclosed by Sebree are not commensurate in scope.  Since Sebree anticipates the composition recited in claim 1, it would necessarily also have the same properties. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S MERCIER whose telephone number is (571)272-9039. The examiner can normally be reached M-F 5:30 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA S MERCIER/Primary Examiner, Art Unit 1615